       Case 1:18-cv-09184-ER Document 59 Filed 04/21/20 Page 1 of 2



            UNITED STATES DISTRICT COURT
       FOR THE SOUTHERN DISTRICT OF NEW YORK


 Faculty, Alumni, and Students
 Opposed to Racial Preferences,

                      Plaintiff,

 v.                                             Case No. 1:18-cv-9184-ER
 New York University Law Review;
 New York University School of Law;
 New York University; Betsy DeVos, in
 her official capacity as U.S. Secretary of
 Education; United States of America,

                      Defendants.


                          NOTICE TO THE COURT
      On March 31, 2020, the Court granted the defendants’ motions to dismiss and
dismissed the first amended complaint without prejudice. See ECF No. 58. The Court
offered the plaintiff an opportunity to file a second amended complaint by April 21,
2020. The plaintiff wishes to stand on its first amended complaint, and respectfully
asks the Court to enter a final judgment.

                                              Respectfully submitted.

                                               /s/ Jonathan F. Mitchell
 Paul Niehaus                                 Jonathan F. Mitchell*
 Kirsch & Niehaus                             Mitchell Law PLLC
 150 East 58th Street                         111 Congress Avenue, Suite 400
 22nd Floor                                   Austin, Texas 78701
 New York, New York 10155                     (512) 686-3940 (phone)
 (212) 631-0223                               (512) 686-3941 (fax)
 paul.niehaus@kirschniehaus.com               jonathan@mitchell.law

 Dated: April 21, 2020                        * admitted pro hac vice

                                              Counsel for Plaintiff




plaintiff’s notice to the court                                            Page 1 of 2
      Case 1:18-cv-09184-ER Document 59 Filed 04/21/20 Page 2 of 2



                       CERTIFICATE OF SERVICE
    I certify that on April 21, 2020, I served this document through CM/ECF upon:

Stephen D. Susman                        Arastu Kabeer Chaudhury
Robert Rivera                            U.S. Attorney Office SDNY
Susman Godfrey LLP                       86 Chambers Street
1000 Louisiana Street, Suite 5100        New York, New York 10007
Houston, Texas 77002                     (212) 637-2633
(713) 653-7801 (SS)                      arastu.chaudhury@usdoj.gov
(713) 651-9366 (RR)
ssusman@susmangodfrey.com                Counsel for Secretary DeVos
rrivera@susmangodfrey.com

Arun Srinivas Subramanian
Jacob W. Buchdahl
Jillian S. Hewitt
Tamar Lusztig
William Daniel O’Connell
Susman Godfrey LLP
1301 Avenue of the Americas, 32nd
Floor
New York, New York 10019
(212) 471-8346 (AS)
(212) 336-8330 (JB)
(212) 729-2019 (JH)
(212) 729-2007 (TL)
(212)-336-8341 (WO)
asubramanian@susmangodfrey.com
jbuchdahl@susmangodfrey.com
jhewitt@susmangodfrey.com
tlusztig@susmangodfrey.com
boconnell@susmangodfrey.com

Counsel for NYU Defendants



                                         /s/ Jonathan F. Mitchell
                                        Jonathan F. Mitchell
                                        Counsel for Plaintiff




plaintiff’s notice to the court                                        Page 2 of 2
